Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final office action on the merits in response to the communication received on 1/19/2021. 
Priority: (09/21/2018).
Status:
Claims 1-20 are pending in this application.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for deceptive card PIN transaction authentication matching reconstructed PIN character.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
receiving, …, a deceptive personal identification number (PIN) comprising a set of characters in which one character is a deceptive character, the deceptive character being different than each of a set of actual characters of an actual PIN of the payment card; 
identifying, …, the deceptive character and a position of the deceptive character among the set of characters of the deceptive PIN; 
determining, …, a reconstructed PIN by replacing the deceptive character with a corresponding actual character at the position in the deceptive PIN, 
wherein the actual character is determined based at least on a predefined mathematical expression and a predefined value for the predefined mathematical expression; 
authenticating, …, the reconstructed PIN by matching the reconstructed PIN with the actual PIN; and 
upon successful authentication, facilitating, …, the transaction.  

These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human activities/interactions, but for the recitation of generic computer components. That is, other than reciting a server system/processors, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are activity that falls within the enumerated group of “mathematical concept/mathematical calculations” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a server system/processors, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 11 and 18.  Furthermore, the dependent claims 2-10, 12-17 and 19-20 do not resolve the issues raised in the independent claims. Claims 2-10, 12-17 and 19-20 are directed towards using predefine value and mathematical expression. Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Lupton  et al (US 2011/0055586 A1) in view of Blythe (US 2009/0164373 A1). 
Ref claim 1, Lupton discloses a method of facilitating a transaction with a payment card of a cardholder, the method comprising: 

identifying, by the server system, the deceptive character and a position of the deceptive character among the set of characters of the deceptive PIN (para [0028]; via the PIN reveal application 155 with a PINs associated with Financial account/a payment processor/ a card processing server 170……the portion of the PIN characters disclosed…detail in fig. 2); 
determining, by the server system, a reconstructed PIN by replacing the deceptive character with a corresponding actual character at the position in the deceptive PIN, wherein the actual character is determined based at least on a predefined mathematical expression and a predefined value for the predefined mathematical expression (para [0029]; via the PIN set application 157 allows an account holder to set  or modify a PIN associated with an account…by the web/IVR interface server 140 to receive a PIN/one or more characters at a time…detail in fig. 3…[0051]; via the method 200 present more than one PIN character at a time…PIN comprises a common pattern, such as “1-2-3-4” and the character 1 and 2 are revealed/determine the remaining PIN characters…[52], fig. 3; via a method 300 for setting a PIN for an account…[0063-64]; via the PIN characters into the PIN block  created in step 330…encrypted PIN block from the HSM 165).
Putin does not explicitly disclose the step of .authenticating, by the server system, the reconstructed PIN by matching the reconstructed PIN with the actual PIN; and upon successful authentication, facilitating, by the server system, the transaction.
However, Blythe being in the same field of invention discloses the step of authenticating, by the server system, the reconstructed PIN by matching the reconstructed PIN with the actual PIN; and upon successful authentication, facilitating, by the server 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Putin to include the disclosures as taught by Blythe to facilitate transaction authentication with payment card PIN verification.  
Ref claim 2, Lupton discloses the method as claimed in claim 1, further comprising: accessing, by the server system, a primary deceptive character and a primary position of the primary deceptive character in a preceding transaction, the preceding transaction being a last transaction immediately prior to the transaction; checking, by the sever system, if the primary deceptive character and the primary position are same as the deceptive character and the position of the deceptive character, respectively in the transaction; and upon determining the deceptive character to be same as the primary deceptive character and the position of the deceptive character to be same as the primary position of the primary deceptive character, declining, by the server system, the transaction (para [0028]; via the PIN reveal application 155 with a PINs associated with Financial account/a payment processor/ a card processing server 170……the portion of the PIN characters disclosed…detail in fig. 2). 
Ref claims 3-4, Lupton discloses the method of claim 1, further comprising:  62receiving, by the server system, a registration request for using the deceptive character prior to using the deceptive PIN, the registration request comprising a payment card information of the payment card, the deceptive character, the predefined mathematical expression and the predefined value; and upon successful verification of the registration request, by the server system, storing the predefined mathematical expression, the predefined value and the deceptive character for the payment card of the cardholder, and  further comprising: provisioning, by the server system, an option for the cardholder to update the deceptive character, wherein the cardholder initiates the registration request for 

Ref claim 5, Lupton discloses the method of claim 3, wherein determining the reconstructed PIN comprises: determining, by the server system, a subset of characters of the set of characters by removing the deceptive character from the set of characters; defining, by the server system, an intermediate expression based on the subset of characters, the predefined value and the predefined mathematical expression; and solving, by the server system, the intermediate expression for determining the actual character  (para [0028]; via the PIN reveal application 155 with a PINs associated with Financial account/a payment processor/ a card processing server 170……the portion of the PIN characters disclosed…detail in fig. 2). 
Ref claim 6, Lupton discloses the method of claim 1, wherein the payment card comprises an electronic number pad (para [0044]; via the accountholder to select PIN character one by pressing a “1” key o the telephone keypad).
Ref claims 7-8, Lupton discloses the method of claim 6, further comprising: receiving, by the server system, a registration request comprising a pattern and the deceptive character, wherein the pattern and the deceptive character are provided by the cardholder on the electronic number pad prior to using the deceptive PIN, wherein the pattern comprises one or more number pad values for registration of the deceptive character (para [0052]; via PIN comprises a common pattern, such as “1-2-3-4”).
Ref claim 9, Lupton discloses the method of claim 7, further comprising; receiving, by the server system, a number pad registration request, the number pad registration 
Ref claim 10, Lupton discloses the method of claim 9, wherein receiving the deceptive PIN comprises: receiving, by the server system, a plurality of number pad values of the payment card comprising at least the deceptive character and the deceptive PIN, wherein each number pad value of the plurality of number pad values corresponds to a respective keypad input in the electronic number pad at the second set of positions; and mapping, by the server system, the plurality of number pad values from the second set of positions to the first set of positions for identifying the deceptive character and the deceptive PIN (para [0044]; via the accountholder to select PIN character one by pressing a “1” key o the telephone keypad).
Claim 11 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claims 12-13 are rejected as per the reasons set forth in claims 2-3.
Claims 14-15 are rejected as per the reasons set forth in claims 6-7.
Claim 16-17 are rejected as per the reasons set forth in claims 9-10.
Claim 18 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 19 is rejected as per the reasons set forth in claim 3.
Claim 20 is rejected as per the reasons set forth in claim 5.

Response to Arguments

Applicant's arguments filed on 1/19/2021 have been fully considered and they are deemed to be non-persuasive. No arguments are presented for the 35 USC103 rejection. The rejection is maintained as discussed in the previous office action. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014).  Under Alice. 
Applicant’s arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
Examiner respectfully disagrees. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Examiner incorporates herein the response to arguments from the previous office actions. 
what Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). The instant claims do not attempt to solve an unconventional technological solution. Using the processor as a tool to implement the abstract idea and the way the information is processed and displayed does not make it less abstract. The claimed use of computer elements recited at a high level of generality is an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a computer system performing its generic computer functions does not make the claims less abstract. 
Applicant further cites Berkheimer, presuming that Examiner took the position that the claims describe well-understood, routine and conventional activities. Examiner respectfully disagrees. Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use conventional “off the shelf” computer to implement the abstract idea. 
Furthermore, Examiner relies on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine, and conventional activity in particular fields. For example, receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In this case, the use of devicess and networks is described at a high level of generality, or as an insignificant extra-solution activity that cannot be considered as an improvement to network/computer technology.

The claim of example 41, recites a mathematical formula or calculation that is used to encode each of the message block word signals MA to produce a cipher text word signal CA, whereby CA=MAe (mod n). Thus, the claim recites a mathematical concept. 
Note that, in this example, the “encoding” step is determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation.
The combination of additional elements in the claim (receiving the plaintext word signal at the first computer terminal, transforming the plaintext word signal to one or message block word signals MA, and transmitting the encoded cipher text word signal CA to the second computer terminal over a communication channel) integrates the exception into a practical application. In particular, the combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the cipher text word signal to a computer terminal over a communication channel. 
Thus, the mathematical concepts are integrated into a process that secures private network communications, so that a cipher text word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. Thus, the claim is not directed to the recited judicial exception, and the claim is eligible.
In Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), the claimed invention involves a method of virus scanning that scans an application program, generates a security profile identifying any potentially suspicious code in the program, and links the security profile to the application program.  The claims were held patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality.   In particular, the method generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code."  This is an improvement over traditional virus scanning, which only recognized the presence of previously-identified viruses. The method also enables more flexible virus filtering and greater user customization.  
In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit reversed the district court's decision and deemed the discussed claims as patent-eligible stating, "the district court oversimplified the self-referential component of the claims and downplayed the invention's benefits" and decision… that "the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory" which is "directed to a specific implementation of a solution to a problem in the software arts."  In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. See also details in re TLI Communication LLC.
Applicant’s citation of DDR is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR Holdings "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. The Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink DDR Holdings, 773 F.3d at 1257. “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”

The Examiner respectfully disagrees with the analogy of the instant claims of the present application to the court cases from USPTO Guidelines. Therefore, the claims are directed to abstract idea (In re Alice) and neither effects an improvement to another technology or technical field, nor amount to an improvement to the functioning of the computer itself.
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.


For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Dickson (US 6, 736,313 B1) discloses Card Reader Module with PIN decryption.
Lalwani et al (9, 800, 562 B2) discloses Credential Discovery
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

          
/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691